TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00573-CR



                                  Kathryn L. Preston, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
           NO. CR7184, HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                A jury convicted Kathryn L. Preston of murder, assessing punishment at forty-five

years’ imprisonment. See Tex. Penal Code § 19.02(b)(1). The district court rendered its judgment

of conviction consistent with the jury’s verdict. On appeal, Preston complains that the district court:

(1) did not give the jury an instruction on the use of deadly force in self-defense to prevent the

“imminent commission” of kidnapping or murder; (2) did not give the jury an instruction on the

presumption of reasonableness for a person’s belief that use of deadly force is immediately

necessary; (3) included an instruction in the charge stating that self-defense requires more than verbal

provocation; (4) denied an additional instruction as to the State’s burden to disprove self-defense;

(5) admitted blood-spatter testimony from a Texas Ranger that she contends was speculative; and

(6) admitted two autopsy photographs that she contends were cumulative and more prejudicial than

probative. We will affirm the judgment of conviction.
                                          BACKGROUND

Preston’s statements to 911 and first responders

                Preston’s conviction for the murder of Jose Mario Hernandez1 arose from a series of

events that occurred the afternoon before she called Llano County 911 to report a fire at her house.

In the 911 call played for the jury, Preston states that she thinks she will need some help, that she has

a fire in her house, and that “somebody better hurry up, I kinda got a controlled burn going here.”

The operator states, “We’ve got ‘em going,” and asked if everyone was out of the house. Preston

said she was inside, and the operator told Preston that she needed to get outside. The operator asked

if it was an electrical fire or a grease fire, which Preston denied. When the operator asked what kind

of fire it was, Preston stated twice, “I don’t know how to answer that.” The operator could not

understand Preston. Preston repeated, “I said, I don’t know how to answer that.”

                The operator then asked Preston if she felt safe and if something else was going on.

Preston stated, “Well, yesterday my husband started beating on me.” Preston told the operator that

he was there, that he knew she was calling, and that he was inside the house. Preston confirmed that

she felt safe, stating, “Oh, yeah, I’m fine.” When the dispatcher asked if Preston could go outside,

Preston responded that she could and that she had put the fire out herself with a fire extinguisher.

Given that response, the operator asked if Preston’s husband had started the fire, which Preston

denied. The operator asked Preston if she needed EMS or was injured, and Preston said she thought


        1
           Preston also referred to Hernandez as “Joe” and claimed that he was her common-law
husband. Evidence at trial showed that Preston was twenty-three years older than Hernandez, and
she testified that she became romantically interested in him as a band booster parent at Llano High
School, when his sister and her daughter were classmates. Hernandez moved in with Preston
approximately two-and-half years before his death.

                                                   2
she might have a fractured bone.2 The operator told Preston that if she needed help, she just had to

talk to the operator and tell her what she needed.

                Preston told the operator, “Well, he fell and hit his head on a rock.” The operator

asked, “Just now?” Preston answered, “No, yesterday.” Preston again stated that her husband was

still in the house and that he had physically abused her the day before. When asked if she was just

now able to call, Preston said, “Well, I don’t know, I’ve just been—I’ve got kids. . . . And I think

I just—I didn’t know what to do and so I just kinda forgot about it.” The operator asked if the kids

were there or if they had gone to school, and Preston confirmed that they were at school. Shortly

afterward, an officer arrived, and the 911 call ended.

                Llano County paramedic James Woods testified he was dispatched to assist the fire

department for what they thought was a kitchen fire. After arriving at Preston’s residence and going

inside the house, Woods saw a man whose body was partially burned. Woods confirmed that the

man had no pulse and was deceased. Woods also checked on Preston’s physical condition. He noted

bruises on her arms that were not new, but in a healing state. He attempted to evaluate her further,

but Preston told him “she was fine . . . [s]he said she didn’t need us.” While he was examining the

bruises, Preston asked him to sit and talk with her.

                During that conversation, Preston told Woods that “she killed Joe.” Specifically, “she

said that she had hit him in the head with a rock” the day before, when the kids were not yet home

from school. Woods testified that there was no question he heard her correctly and that she did

not say that Joe fell and hit his head on a rock. Preston told Woods that she knew Joe was dead. She


       2
           Preston did not specify where on her body she had the reported fracture.

                                                  3
also told Woods that she had stacked some wood in the backyard and that she was going to try

to cremate Joe there. Preston further told Woods that she stayed in the room with the dead

body overnight.

               Woods testified that Preston thought it would be easier to move the body outside, but

she was unable to do so because he was too heavy for her. Preston then told Woods that she had

filled a Windex bottle with gas and had sprayed Joe with it, trying to soak him in the gas, and that

she tried to do the cremation in the house. Preston asked Woods whether he had ever sprayed

gasoline out of a Windex bottle, and she talked about the way that the colors reflected and “how cool

it looked.” Woods testified that Preston said she called 911 because the house began burning when

she lit Joe on fire, and she did not want to lose the house. Preston also told Woods that she asked

Joe to leave but he was unwilling to do so, that he was abusive to her, and that she was afraid for

both herself and her children. Woods testified that Preston followed that statement with a nervous

laugh and said, “Well, I guess he’s gone now.”

               Llano County Sheriff’s Deputy Kirk Jowers also responded to the 911 call. He

testified that he and another deputy arrived at about the same time at Preston’s residence in the

unincorporated township of Kingsland, located in the eastern part of Llano County, in response to

the call about a fire and possible disturbance. Deputy Jowers met Preston in the backyard, where

she was sitting on a small rock wall. When he asked her what the problem was, she told him she

“was having a bad week, that her husband had been abusive to her.” Deputy Jowers asked Preston

where her husband was, and Preston said he was on the bedroom floor. Before Deputy Jowers

entered the house, Preston told him that her husband had “hit his head on a rock.”



                                                 4
               Both deputies entered the house and encountered heavy smoke, making it hard to

breathe and obscuring their view so much that they had to use flashlights to make their way from the

hallway to the bedroom. The deputies entered the bedroom and saw the body of a male on the floor,

smoldering. When Deputy Jowers shined his light on the man, he noticed a wound on the right side

of the man’s forehead and was “pretty sure he was deceased.” Deputy Jowers also noticed a large

stone, like a precast cement landscaping stone or brick, alongside the left leg of the deceased. The

deputies were unable to stay in the house because it was difficult to breathe and their eyes were

stinging. The deputies walked outside the house, and because Preston was considered a homicide

suspect, she was handcuffed and read her Miranda rights. Deputy Jowers saw a handwritten note

or letter near Preston and placed it into an evidence bag. Preston told Deputy Jowers that it was “a

log of everything that had happened to her that week.” Deputy Jowers testified that two volunteer

firefighters arrived and entered the house where they found a smoldering area on the body that had

to be carefully extinguished with a small amount of water to prevent contamination of the crime

scene. Exhaust fans were used to clear the smoke from the house.

               While at the scene, Deputy Jowers saw Woods examining Preston’s arm and

overheard her telling Woods that she “tried to drag the body outside to put it in a pile of sticks and

make a funeral [pyre] and burn him outside.” Deputy Jowers also overheard Preston tell the other

deputy that the deceased had been dead since 4:00 p.m. the day before. Deputy Jowers transported

Preston to the Llano County Jail, where other officers interviewed her. Deputy Jowers testified that

the case was turned over to the Texas Rangers, who conducted a homicide investigation.




                                                  5
Texas Rangers’ investigation of crime scene

                 Texas Rangers Jason Bobo and Patrick Pena responded to Preston’s residence, got

some preliminary information, and obtained a search warrant for the residence and curtilage. As part

of their investigation, Rangers Bobo and Pena took photographs and collected evidence from the

house. From inside a washing machine, Ranger Bobo retrieved a pillow still inside its pillow case,

a decorative pillow, and several items of clothing that were not wet. Ranger Bobo estimated that he

found these items at about 2:00 p.m., approximately 22 hours after Hernandez was killed.

                 Ranger Bobo testified that he had received specialized training in blood-spatter

analysis. Based on his training and experience in blood spatter, Ranger Bobo stated that a foam

mattress topper found in one of the outbuildings had been removed from the mattress in the bedroom

and slid through a deposit of blood as it was moved off the bed, causing a smear through the blood

on a bedroom window. After conducting his forensic investigation and examining all of the blood

spatter evidence at the crime scene, Ranger Bobo concluded that Hernandez was lying face-up on

the mattress in the bedroom when he was struck in the head with the rock. Examination of

Hernandez’s hands and forearms showed no sign of defensive wounds.

                 Ranger Pena testified that the items he found during his investigation of Preston’s

house included a spray bottle containing a yellowish liquid with the odor of gasoline, several cut-up

pieces of duct tape, and cellular telephones belonging to Preston and her 16-year-old son, Griffin

Preston.3 On the phones, Ranger Pena saw several text messages from Preston to Griffin, asking him

to call her, stating that she needed for him to call her as soon as he could, and stating that she needed


        3
            For clarity, we refer to Griffin Preston by his first name or as Preston’s son.

                                                    6
to know what time he would be home. The texts spanned from 5:44 p.m. to 8:06 p.m. on the day

Hernandez was killed. Another text message Ranger Pena saw was sent at 11:33 p.m. that day from

Griffin to his older sister—who did not live at Preston’s house—stating, “If I don’t text you or call

you tomorrow or the next day, something is wrong.” On Preston’s phone, Ranger Pena found four

photographs of her bruises, taken between 9:04 a.m. and 9:07 a.m. on the day after Hernandez was

killed, and shortly before she called 911 to report a fire at 9:22 a.m.

               As part of his investigation, Ranger Pena obtained a warrant to take buccal cells from

Preston’s cheek. He testified that Preston was “very uncooperative and initially refused” to comply,

despite being informed of the warrant. Eventually, Ranger Pena did obtain a buccal cell swab from

Preston and submitted it to the Texas Department of Public Safety crime lab for analysis. Ranger

Pena testified that the bedroom where Hernandez was killed showed no signs of an altercation. He

further testified that his examination of the crime scene led him to believe that Hernandez was hit

in the head with a rock while lying down asleep in bed, after which Preston moved Hernandez’s

body off the bed and onto the floor.


Preston’s statements to her son

               Preston’s 16-year-old son Griffin testified that the day Hernandez was killed was also

the first day of the school year. Griffin had band practice after school and did not arrive home until

about 8:00 p.m. that evening. Griffin saw his mother’s text messages, which were insistent enough

that he sought her out when he arrived home.

               Griffin went to his mother’s bedroom, and she spoke to him while partially concealed

by the bedroom door. She was not crying. She began talking about Hernandez, and she then told

                                                  7
Griffin, “I killed Joe.” Griffin testified that he moved past her into the bedroom to see for himself.

Although there was very little light in the room, Griffin saw the lower half of Hernandez’s body,

lying on the floor and along his mother’s side of the bed. At that time, Hernandez was wearing a

long-sleeved shirt, long blue jeans, and work boots, which Griffin acknowledged were not the

clothes Hernandez was wearing in the crime-scene photographs.

                Griffin left the bedroom after he saw Hernandez’s body, and his mother continued

to talk to him. Griffin testified that his mother told him that she hit Hernandez in the head with a

rock while he was asleep. Griffin further testified that his mother said Hernandez was conscious at

some point after being struck with the rock. She said that Hernandez told her something like, “just

finish me off,” and she smothered him with a pillow. Griffin said that his mother used the comforter

to pull Hernandez off of the bed and onto the floor. In his statement to police, Griffin said that his

mother was “freaking out” and kept saying something about “going to jail or the death penalty.”

                Griffin testified that his mother asked him to help her move Hernandez’s body. He

refused. He was concerned that she wanted to move the body to cover up a murder. Griffin testified

that he became fearful for himself and his two younger brothers because he “realized just how

dangerous she was.” Griffin went to the living room where his younger brothers were watching a

movie and stayed there with them all night. The next morning, as he was leaving to catch the school

bus, Griffin told his mother that she needed to call the police or he would. In his statement to police,

Griffin said that his mother asked him not to say anything to anybody.4


       4
         Preston testified that she had been a court reporter with Burnet County for 18 years and had
recorded testimony in criminal district court, but she denied being familiar with how criminal
investigations work.

                                                   8
Testing conducted by DPS forensic scientists

               Several DPS forensic scientists testified about the testing conducted on evidence from

the crime scene, including Hilary Keenan, a forensic scientist in the latent prints section, and Brent

Wayne Watson, a forensic scientist in the DNA section. Keenan testified that she processed pieces

of duct tape and electrical tape found at the crime scene, found latent prints acceptable for

comparison, compared the latent prints to Preston’s known prints, and determined that Preston was

the source of the latent prints from the evidence examined. Watson testified that he received

multiple items of evidence for testing and comparison with a known sample of Hernandez’s blood,

a buccal swab from Preston’s cheek, and unknown DNA specimens collected from the crime scene.

               Watson processed the swab of a possible blood stain taken from the rock. After

making comparisons of that DNA profile to the DNA profiles of Preston and Hernandez, Watson

determined that Hernandez was the likely source of the DNA found on the rock and that Preston was

excluded as a contributor to the DNA profile found on the rock. Watson also processed the knife

sharpener found at the crime scene. He found a DNA sample on the wooden handle of the knife

sharpener which showed that Hernandez was the likely contributor of that DNA sample and that

Preston was excluded as a contributor of that DNA sample. Watson found a mixture of two

individuals’ DNA on the metal portion of the knife sharpener, but he was unable to determine

whether Preston or Hernandez were contributors to that mixture.

               Additionally, Watson processed several items from the bedroom, including a swab

from the window casing, a swab from the window glass, a swab from the wall behind the mattress,

a swab from an electrical tape roll, and a cutting from the apparent blood stain on the foam mattress



                                                  9
topper. All of these swabs showed that the DNA sample found was from a single source, excluding

Preston as a contributor and with Hernandez as the likely contributor. Watson stated that the

processing of a swab from the duct tape showed that the DNA sample found was from a mixture of

sources, excluding Preston but with Hernandez and an unknown person as the likely contributors.

Watson testified that there was no presence of blood on the test of a fan.

               Watson also testified about his DNA testing on the pillow case and items of clothing.

He stated that he was unable to locate any blood on the pillow case found in the washing machine.

He processed a pair of shorts and determined that the DNA sample found was from a mixture of

three sources, with Preston and Hernandez both likely contributors. Another item Watson processed

was a tank top with an apparent blood stain, which showed that the DNA sample found was from

a single source, excluding Preston as a contributor but with Hernandez as the likely contributor.


Medical examiner’s findings

               Travis County Deputy Chief Medical Examiner Dr. Satish Chundru conducted

Hernandez’s autopsy, two days after Hernandez’s death. Dr. Chundru’s examination of the body

externally showed a significant wound on the left eyebrow area but no defensive wounds on the

body. Dr. Chundru’s examination of the internal organs showed pulmonary edema, or fluid, in the

lungs, but all other organs appeared normal. Dr. Chundru noted that the head wound involved a

severe injury to the scalp and an indentation of the skull requiring a severe blow, but he found no

bruising of the brain. He testified that such an injury to the skull could render a person unconscious.

Dr. Chundru also testified that his examination of the trachea showed no presence of soot, meaning

that Hernandez was not alive when his body was burned.

                                                  10
               Dr. Chundru stated that his original determination of the cause of death was homicidal

violence, including blunt force head injury. However, after receiving additional information about

Hernandez’s possible asphyxiation with a pillow, Dr. Chundru opined that the cause of Hernandez’s

death, based on a reasonable degree of medical certainty, was blunt force trauma and asphyxiation.

Dr. Chundru testified that the information about possible asphyxia, or lack of oxygen to the brain,

made “perfect sense” because the blood loss from the head wound would have been insufficient itself

to cause death. He further testified that although asphyxia can be caused in many ways, placing a

pillow over someone’s face leaves no evidence on the autopsy. He stated that asphyxia would also

explain the presence of fluid in the lungs without any brain injury, as he had observed here.


Hernandez’s medical records

               During her case in chief, Preston offered Hernandez’s medical records into evidence.

The records showed that more than seven months before his death, Hernandez saw Dr. John

Frederick for generalized anxiety and anger disorders. Dr. Frederick’s notes of Hernandez’s

examination state that Hernandez had a pleasant demeanor and that he exhibited a normal

mood/affect. Dr. Frederick’s notes also conclude that Hernandez was calm and not a danger to

himself or to others, and that Preston agreed. It was unclear whether data in other portions of the

exhibit came from Hernandez himself or someone with him at the time.

               At the conclusion of the trial, the jury convicted Preston of murder, and the court

rendered judgment on that verdict. Preston filed a motion for new trial that was denied by operation

of law. This appeal followed.




                                                11
                                            DISCUSSION

Issue 1: No egregious harm from lack of instruction on use of deadly force in self-defense

                 In her first issue, Preston complains that the district court did not give the jury an

instruction on the use of deadly force in self-defense to prevent another person’s “imminent

commission” of kidnapping or murder. See Tex. Penal Code § 9.32(a)(2)(B) (justifying person’s use

of deadly force against another to prevent other person’s imminent commission of certain offenses,

including aggravated kidnapping or murder). Article 36.14 of the Texas Code of Criminal Procedure

directs the trial judge to “deliver to the jury . . . a written charge distinctly setting forth the law

applicable to the case.” Mendez v. State, 545 S.W.3d 548, 551–52 (Tex. Crim. App. 2018); Arteaga

v. State, 521 S.W.3d 329, 334 (Tex. Crim. App. 2017); see Tex. Code Crim. Proc. art. 36.14. The

charge should include “all of the law applicable to the criminal offense that is set out in the

indictment or information,” and “general admonishments, including . . . the presumption of

innocence, proof beyond a reasonable doubt, unanimity of the verdict, and so forth,” which are “law

applicable to the case.” Mendez, 545 S.W.3d at 552. However, not every defense-benefitting

instruction is “law applicable to the case,” such that its exclusion from the charge is necessarily

erroneous. Id.

                 We review claims of jury charge error under the test set forth in Almanza v. State,

686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g), determining first whether error exists,

then evaluating the harm caused by any error. Arteaga, 521 S.W.3d at 333; Ngo v. State, 175 S.W.3d
738, 743 (Tex. Crim. App. 2005). A defendant’s failure to object to jury-charge error affects which

of the dual standards of review under Almanza is to apply. Mendez, 545 S.W.3d at 552. When—as



                                                  12
here—the defendant fails to object, reversal is warranted only upon a showing of “egregious harm”

such that the defendant was deprived of “a fair and impartial trial.” Id. Egregious harm is a “high

and difficult standard” to meet, and it “must be borne out by the trial record.” Reeves v. State,

420 S.W.3d 812, 816 (Tex. Crim. App. 2013). We will not reverse a conviction without a showing

of actual, not theoretical, harm. Villarreal v. State, 453 S.W.3d 429, 431 (Tex. Crim. App. 2015).

               In her first issue, Preston complains that the trial court did not give the jury an

instruction, sua sponte, under subsection (B) of 9.32(a)(2) of the Penal Code justifying a person’s

use of deadly force to prevent another’s imminent commission of aggravated kidnapping or murder:


       A person is justified in using deadly force against another:

               (1) if the actor would be justified in using force against the other under
                   Section 9.31; and

               (2) when and to the degree the actor reasonably believes the deadly force is
                   immediately necessary:

                  (A) to protect the actor against the other’s use or attempted use of
                      unlawful deadly force; or

                  (B) to prevent the other’s imminent commission of aggravated
                      kidnapping, murder, sexual assault, aggravated sexual assault,
                      robbery, or aggravated robbery.


See Tex. Penal Code § 9.32(a). Both of these alleged offenses, based on the evidence at trial,

required evidence of Hernandez’s use or attempted use of deadly force. See id. §§ 19.02 (defining

offense of murder), 20.01(2)(B) (defining “abduct” in aggravated kidnapping statute as restraint of




                                                13
person with intent to prevent person’s liberation by “using or threatening to use deadly force”5),

20.04 (defining offense of aggravated kidnapping).

               The charge given to the jury included an instruction stating that a person’s use of

deadly force is justified to prevent the use or attempted use of unlawful deadly force by another.6

That instruction is a correct statement of the law. See id. § 9.32(a)(2)(A); see also Comm. on Pattern

Jury Charges, State Bar of Tex., Texas Criminal Pattern Jury Charges: Criminal Defenses CPJC

32.2 & cmt. (2015) (Instruction—Self-Defense Involving Deadly Force to Protect Against Deadly

Force By Another; Relevant Statutes). Further, when an instruction that the trial court has not given

to the jury is adequately covered by an instruction that was given, no harm is shown. See Druery v.

State, 225 S.W.3d 491, 505 (Tex. Crim. App. 2007) (concluding that “when a refused charge is

adequately covered by the charge given, no harm is shown”). We conclude that the instruction given

to the jury was a correct statement of the law and that the instruction not given to the jury was

adequately covered by the instruction that was given; thus, no error or harm is shown. Preston’s first

issue is overruled.

       5
          Aggravated kidnapping is also defined as an abduction involving restraint of a person with
intent to prevent liberation by hiding the person, but there was no evidence that Hernandez hid
Preston or isolated her from an available person’s help. See Tex. Penal Code §§ 20.01(2)(A), 20.04;
cf. Laster v. State, 275 S.W.3d 512, 522–24 (Tex. Crim. App. 2009) (affirming defendant’s
aggravated kidnapping conviction after concluding that jury could infer his intent to secrete his
victim when he pulled her away from her brother, who was her only available help).
       6
          The court’s instruction stated, “A person’s use of deadly force against another that would
otherwise constitute the crime of MURDER is not a criminal offense if the person reasonably
believed deadly force was immediately necessary to protect the person against the other’s use or
attempted use of unlawful deadly force.” See Tex. Penal Code § 9.32(a)(2)(A); see also Comm. on
Pattern Jury Charges, State Bar of Tex., Texas Criminal Pattern Jury Charges: Criminal Defenses
CPJC 32.2 & cmt. (2015) (Instruction—Self-Defense Involving Deadly Force to Protect Against
Deadly Force By Another; Relevant Statutes).

                                                 14
Issue 2: No egregious harm from lack of instruction on presumption of reasonableness

                In her related second issue, Preston complains that the charge did not instruct the jury

on the presumption of reasonableness as to her purported belief that the use of deadly force was

immediately necessary. The presumption of reasonableness is set forth in section 9.32 of the Penal

Code, which provides that an actor’s belief that deadly force is immediately necessary is presumed

reasonable if: (1) the actor did not provoke the person against whom the force was used; (2) the actor

was not otherwise engaged in criminal activity, other than a class C misdemeanor traffic violation,

at the time the force was used; and (3) the actor knew or had reason to believe that the person against

whom the deadly force was used was committing or attempting to commit any of certain specified

offenses, including—as Preston alleges here—aggravated kidnapping or murder. See Tex. Penal

Code § 9.32(a)(2)(B), (b)(1)(C), (2), (3). The Penal Code “requires that a presumption that favors

the defendant be submitted to the jury if there is sufficient evidence of the facts that give rise to the

presumption . . . unless the court is satisfied that the evidence as a whole clearly precludes a finding

beyond a reasonable doubt of the presumed fact.” Id. § 2.05(b)(1); Villarreal, 453 S.W.3d at 431.

                Determining whether charge error caused egregious harm to a defendant requires

consideration of the factors set forth in Almanza : (1) the entirety of the jury charge, (2) the state of

the evidence, including the contested issues and weight of probative evidence, (3) the arguments of

counsel, and (4) any other relevant information revealed by the trial record as a whole. Villarreal,
453 S.W.3d at 433 (citing Almanza, 686 S.W.2d at 171). Our consideration of these factors, set forth

below, persuades us that the lack of an instruction to the jury on the presumption of reasonableness

did not cause Preston egregious harm.



                                                   15
               a. Entirety of jury charge

               The district court’s charge correctly instructed the jury on the elements of murder as

charged in the indictment, provided relevant definitions and instructions on self-defense, and

addressed the State’s burden to disprove self-defense. The self-defense instructions correctly

informed the jury of the general law of self-defense, including when the use of deadly force is

justified under the statute, the definition of “reasonable belief,” and the exclusion of conduct in

response to verbal provocation alone. The jury was also instructed on the conditions in which a

person has no duty to retreat before using deadly force. The jury was further instructed that if the

State did not meet its burden of proving Preston guilty beyond a reasonable doubt, the jury should

render a verdict of “not guilty.”

               Additionally, as noted in our discussion of Preston’s first issue, the jury was provided

with an instruction justifying a person’s use of deadly force to prevent the use or attempted use of

unlawful deadly force by another. See Tex. Penal Code § 9.32(a)(2)(A). The charge did not instruct

the jury on the presumption of reasonableness in section 9.32(b) of the Penal Code as to a person’s

belief that the use of deadly force was immediately necessary. See id. § 9.32(b). But as the State

points out, even if the presumption-of-reasonableness instruction had been given, the complete

instruction would have allowed the jury to disregard that presumption if they concluded that the State

met its burden of showing beyond a reasonable doubt that Preston had no reasonable belief, when

she struck Hernandez, that he was in the imminent act of committing or attempting to commit

murder or aggravated kidnapping. See id.; Villarreal, 453 S.W.3d at 442–43; see also Raza v. State,

No. 05-17-00066-CR, 2018 Tex. App. LEXIS 1517, at *19–20 (Tex. App.—Dallas Feb. 27, 2018,



                                                 16
no pet.) (mem. op., not designated for publication); Angton v. State, No. 05-14-01038-CR, 2015 Tex.

App. LEXIS 11548, at *11–12 (App.—Dallas Nov. 6, 2015). Whether the presumption was

applicable here depended on the evidence at trial, including the plausibility of the evidence raising

the issue self-defense. See Villarreal, 453 S.W.3d at 436; see also Angton, 2015 Tex. App. LEXIS

11548, at *12. Thus, we proceed to consider that evidence.

               b. State of the evidence

               At trial, Preston’s account of the events leading to Hernandez’s death was that

Hernandez followed her into their bedroom holding a knife sharpener, she got on the bed and began

kicking him away from her, she kicked him in the middle of his stomach, he got on top of her in bed,

then she “thinks” that she held a rock with both hands in an overhead arching motion and struck

Hernandez, who hit his head on a window, fell on top of her, and died.

               But the evidence presented to the jury was inconsistent with Preston’s account

of events and, as she acknowledged, “made no sense” for her claim that she killed Hernandez in

self-defense. That evidence included:


       • The testimony of Preston’s son Griffin, who stated that his mother told him, “I
         killed Joe,” that Hernandez was asleep when she hit him with a rock, that
         Hernandez came to and said “just finish me off,” and that she then smothered
         Hernandez with a pillow;

       • Griffin’s statement to police that his mother panicked, told him not to say
         anything to anybody, and expressed concern about jail or the death penalty;

       • Preston’s testimony that she “must have” told Griffin those things;

       • Preston’s testimony that she moved Hernandez’s body from the bed and also
         asked her son to help her move the body outside;



                                                 17
• Griffin’s testimony that when his mother asked him to help move Hernandez’s
  body outside, he was concerned that it was to cover up a murder;

• Griffin’s testimony that he never saw Hernandez physically abuse his mother;

• Preston’s testimony that she never called 911 for any abuse directed at her from
  Hernandez and never sought a protective order;

• Griffin’s testimony that he told his mother to call the police or he would;

• Preston’s testimony that she removed the mattress topper from the bed to a shed;

• Preston’s testimony that she moved the rock she had used to kill Hernandez and
  placed it by his left hand on the floor of the bedroom;

• Preston’s testimony that she moved the knife sharpener from the bedroom floor
  and took it back to the kitchen;

• Preston’s testimony that she tried to put gasoline on Hernandez’s body and burn
  it;

• Preston’s acknowledgment that if she killed Hernandez in self defense, it did not
  make sense for her to alter the scene where she killed him or to burn his body;

• Preston’s statement to police that she changed clothes two or three times before
  calling 911;

• Preston’s testimony that she photographed some of her bruises with her phone
  minutes before calling 911;

• Preston’s call to 911, the day after she killed Hernandez, requesting help for a fire
  in her house that she later tells the operator she has put out herself with a fire
  extinguisher;

• Preston’s statement to the 911 operator that Hernandez “fell and hit his head on
  a rock . . . yesterday”;

• Preston’s testimony about her “aloof” attitude in her call with the 911 operator;

• Deputy Jowers’s testimony that Preston told him Hernandez had “hit his head on
  a rock”;



                                          18
• Paramedic Woods’s testimony that Preston told him about how colors reflected
  and “how cool it looked” when she sprayed gasoline from a Windex bottle on
  Hernandez’s body in preparation for burning it;

• Woods’s testimony that Preston said she called 911 because “[w]hen she lit
  [Hernandez] on fire the house began burning” and she wanted to save her house;

• Ranger Bobo’s testimony and the medical examiner’s testimony that Hernandez
  had no defensive wounds;

• Ranger Bobo’s testimony that the left side of Hernandez’s face and head were
  saturated with blood, but no blood was on Hernandez’s neck, arms, forearms,
  hands or the upper part of his shirt, indicating that Hernandez had not been in an
  upright position at the time of his “bloodletting event” because blood would have
  been coming downward if he were in an upright position;

• Ranger Bobo’s testimony that a blood smear on a window in the room where
  Hernandez was found would not have been caused by an upright person falling
  down and inward toward the window—as Preston theorized—because the smear
  was “going in the opposite direction”;

• Ranger Bobo’s testimony that the location of blood spatter on Preston’s tank top
  and shorts recovered from her bathroom was inconsistent with someone being on
  top of another person;

• Ranger Bobo’s testimony that the blood spatter located “kind of equally . . . across
  the window” indicated Hernandez’s location when he was struck and was
  inconsistent with Hernandez having been seated on the bed, standing on the bed,
  or standing beside the bed when he was struck because no part of his body
  shielded the distribution of the blood from the window;

• Ranger Bobo’s testimony, after examination of the blood spatter patterns and
  investigation of the crime scene, that Hernandez was in bed, lying on his back,
  unaware and still, when Hernandez was struck with a blunt instrument;

• Ranger Pena’s testimony that the bedroom where Hernandez was found showed
  no signs of an altercation;

• The lack of Preston’s DNA on the handle of the knife sharpener that she testified
  she picked up from the bedroom floor and took back to the kitchen;




                                         19
       • The lack of any statement by Hernandez to Preston indicating his intention to kill
         Preston or anyone else;

       • The lack of any witness testimony attacking Griffin’s credibility; and

       • Preston’s testimony that her actions after she killed Hernandez did not make any
         sense “as far as it being self-defense.”


               Preston’s testimony on self-defense was weak in comparison with the evidence at trial

contradicting her account of events. Even if the district court had included an instruction on the

presumption of reasonableness in the charge, a rational jury presented with the evidence from this

trial could have still rejected Preston’s claim of self-defense and found beyond a reasonable doubt

that: (1) Preston did not believe her use of deadly force was immediately necessary to protect herself

from Hernandez’s use or attempted use of unlawful deadly force for attempted aggravated

kidnapping or attempted murder, or (2) Preston’s belief that her use of deadly force was immediately

necessary was unreasonable.

               We conclude that there was no substantial risk that Preston was egregiously

harmed by the lack of an instruction on the presumption of reasonableness and that it is unlikely

the instruction would have changed the outcome, i.e., the jury’s rejection of Preston’s claim of

self-defense. See Villarreal, 453 S.W.3d at 439; see also Raza, 2018 Tex. App. LEXIS 1517, at

*19–20; Angton, 2015 Tex. App. LEXIS 11548, at *10–16; McClesky v. State, 224 S.W.3d 405,

409–10 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d) (affirming murder conviction of wife who

claimed self-defense and noting that her testimony was only evidence suggesting that her husband

was aggressor on day of events leading up to his murder). Accordingly, this factor weighs against

a determination that Preston sustained egregious harm.

                                                 20
                c. Arguments of counsel

                Counsels’ arguments to the jury show that both parties focused primarily on whether

Preston acted in self-defense. The State argued that the jury should reject Preston’s claim of self

defense as contrary to the evidence and not credible. The defense argued that the State failed to

disprove Preston’s claim of self-defense and that the evidence did not support the State’s theory of

how Hernandez was killed. Neither of them centered their arguments on whether Preston reasonably

believed that deadly force was immediately necessary. See Villarreal, 453 S.W.3d at 44–42.

                The prosecutor’s opening statement contended that the evidence would show Preston

murdered Hernandez, “cold-bloodedly” and “utterly without remorse or sorrow.” After summarizing

the testimony of the witnesses he expected to call, the prosecutor stated that “heat of passion and self

defense are not issues that arise from this type of fact pattern.” By contrast, defense counsel’s

opening statement contended that Preston killed a man who was beating her, which explained her

attitude, demeanor, and lack of remorse after Hernandez’s death. After summarizing what he

expected the evidence to show, defense counsel said that the State would be unable to prove that “it

happened the way that they say it happened.” Defense counsel told the jury multiple times during

his opening that the evidence would not support the prosecution’s theory that Hernandez was killed

in his sleep.

                Closing argument by the prosecutor focused primarily on the amount of evidence

contradicting Preston’s claim of self-defense—including the physical evidence, forensic testimony,

and her son’s testimony—and Preston’s lack of credibility—including her own inconsistent

statements to first responders that Hernandez had hit his head on a rock and that she had hit him with



                                                  21
a rock. The prosecutor contended that Preston was not credible—“Her testimony has been so

impeached that you cannot believe one thing that she said”—but that her son was credible—“You

have no reason to disbelieve anything that that boy said. He absolutely told the truth to you.” The

prosecutor stated that as part of her self-defense claim, Preston testified she was in fear for her life,

but he noted that the photographs in evidence showed no defensive marks or wounds suggesting that

a reasonable person would have such fear and that Preston’s reluctance to call 911 after Hernandez’s

death was more consistent with “cold-blooded murder.” The prosecutor concluded that, “it comes

down to what you heard from the State’s case and what you heard from the defendant.” He said that

the overwhelming evidence proved “the guilt of the defendant in the intentional murder of Joe

Hernandez and that self-defense, anything alleged or raised in self-defense, does not hold water.”

                Closing argument by defense counsel focused on his contention that the State had not

met its burden of disproving Preston’s claim of self-defense. Toward the end of his closing, he asked

the jury a question about Preston’s belief that she was going to be hurt: “So did she reasonably

believe that she was going to be hurt using deadly conduct? Has anybody ever been beaten with a

thing like that? Probably not.” But the majority of his closing was spent on matters he characterized

as “very, very relevant”: the absence of blood spatter from a fan in the bedroom, an alternative

scenario for the blood smear and blood drop on the window, and the bruising shown in photographs

of Preston. Defense counsel minimized the “blank spots” in Preston’s memory, stating that “violent

situations do unusual things to people’s minds” and that, “[w]hen she testified, I didn’t like a word

she said, frankly. I didn’t like the attitude she had, but I did understand . . . how a person who had

gone through what she had gone through, okay, could have problems remembering with particularity



                                                   22
the things that happened on those days.” Defense counsel also minimized Griffin’s testimony by

noting that “16-year-olds say things when they’re upset and they get stuck with those statements after

they make them to police.”

               We conclude that the focus of counsels’ arguments to the jury, before and after the

presentation of the evidence, weigh against a determination that the lack of an instruction on the

presumption of reasonableness caused Preston egregious harm. See Villarreal, 453 S.W.3d at

441–42; see also Angton, 2015 Tex. App. LEXIS 11548, at *15–16.

               d. Other relevant information from trial record

               The last Almanza factor requires consideration of any other relevant information

revealed by the record as a whole. See Villarreal, 453 S.W.3d at 433 (citing Almanza, 686 S.W.2d

at 171). However, we have considered the relevant information from the trial record in our

discussion of the three preceding factors.

               After considering all the Almanza factors, we conclude that the lack of an instruction

on the presumption of reasonableness did not cause Preston egregious harm. See id. We overrule

Preston’s second issue.


Issue Three: No egregious harm as to instruction that self-defense requires more than verbal
             provocation

               In her third issue, Preston complains about the inclusion of an instruction in the

charge—to which she did not object below—stating that self-defense requires more than verbal

provocation. As noted above, we review claims of jury charge error under the test set forth in

Almanza, determining first whether error exists, then evaluating the harm caused by any error.



                                                 23
686 S.W.2d at 171; Arteaga, 521 S.W.3d at 333; Ngo, 175 S.W.3d at 743. When, as here, the

defendant fails to preserve error by timely objection at trial, reversal is warranted only upon a

showing of “egregious harm” such that the defendant was deprived of “a fair and impartial trial.”

Mendez, 545 S.W.3d at 552.

                Here, Preston contends that she was egregiously harmed by the last paragraph of the

court’s instruction on self-defense, which states: “Self-defense does not cover conduct in response

to verbal provocation alone. The defendant must have reasonably believed the other person had

done more than verbally provoke the defendant.” Preston’s view is that this instruction “was a

non-statutory expansion of provocation, and thus, a prohibited comment on the weight of the

evidence.” She relies on Walters v. State, 247 S.W.3d 204 (Tex. Crim. App. 2007), in which the

Court of Criminal Appeals concluded that the trial court did not err by refusing Walters’s request

to instruct the jury that it could consider “prior verbal threats” in deciding whether he acted in

self-defense. Id. at 214. The Court held that parties are not entitled to any special, non-statutory jury

instructions on how to consider or evaluate specific types of evidence introduced to prove or

disprove self-defense. Id. (noting that “[n]ormally, if the instruction is not derived from the code,

it is not ‘applicable law’”).

                However, the court’s instruction here is derived from the Penal Code. Subsection

9.31(b)(1) of the Code states that, “The use of force against another is not justified: (1) in response

to verbal provocation alone[.]” Tex. Penal Code § 9.31(b)(1). The court’s instruction is taken

verbatim from the instruction on self-defense in the Texas Criminal Pattern Jury Charges, which is

based on section 9.31. See Texas Criminal Pattern Jury Charges: Criminal Defenses CPJC 32.2 &



                                                   24
cmt. Unlike the “prior verbal threats” referenced by the defendant’s proposed instruction in Walters,

this instruction does not allude to any particular type of evidence; rather, it recites a correct statement

of the law of self-defense from the Penal Code. Cf. Walters, 247 S.W.3d at 214 (noting that

defendant’s proposed instruction focused jury’s attention on specific type of evidence that he claimed

made victim’s actions appear dangerous to him); see Allen v. State, No. 03-15-00420-CR, 2017 Tex.

App. LEXIS 3938, at *10–11 (Tex. App.—Austin May 2, 2017, pet. ref’d) (mem. op., not designated

for publication) (rejecting defendant’s contention that court commented on weight of evidence by

including jury instruction on “verbal provocation alone”); Castillo v. State, No. 14-03-00034-CR,

2005 Tex. App. LEXIS 1382, at *33–35 (Tex. App.—Houston [14th Dist.] Feb. 15, 2005, pet. ref’d)

(mem. op., not designated for publication) (same).

                We conclude that the instruction provided to the jury was not a “non-statutory”

instruction, did not constitute a comment on the weight of any particular evidence, and did not

cause Preston egregious harm such that she was deprived of a fair and impartial trial. See Mendez,
545 S.W.3d at 552; see also Allen, 2017 Tex. App. LEXIS 3938, at *10–11; Castillo, 2005 Tex.

App. LEXIS 1382, at *33–35. We overrule Preston’s third issue.


Issue Four:     No abuse of discretion and no harm from denial of additional instruction on
                State’s burden to disprove self-defense

                In her fourth issue, Preston complains that the court denied her request for an

additional instruction in the charge as to the State’s burden to disprove self-defense. Specifically,

she challenges the district court’s denial of her requested instruction that would have added the

underlined part of this phrase to the Verdict section of the charge: “The verdict of ‘not guilty’ simply



                                                    25
means that the State’s evidence does not prove the defendant guilty beyond a reasonable doubt, OR

that the State failed to prove, beyond a reasonable doubt, that self-defense did not apply.”

                We review a trial court’s denial of a requested jury instruction for an abuse of

discretion. See Wesbrook v. State, 29 S.W.3d 103, 122 (Tex. Crim. App. 2000); see also

Luper v. State, No. 05-13-01259-CR, 2014 Tex. App. LEXIS 12007, at *4–5 (Tex. App.—Dallas

Oct. 31, 2014, no pet.) (mem. op., not designated for publication). A trial court does not abuse

its discretion if its decision is within the zone of reasonable disagreement. See Casey v. State,

215 S.W.3d 870, 879 (Tex. Crim. App. 2007); see also Luper, 2014 Tex. App. LEXIS 12007, at *5.

When reviewing claims of jury-charge error, we first determine whether an error exists in the charge.

Arteaga, 521 S.W.3d at 333. If the refused charge is adequately covered by the charge given, no

harm is shown. Druery, 225 S.W.3d at 505; Stevens v. State, 671 S.W.2d 517, 522 (Tex. Crim.

App. 1984) (concluding that no harm was shown by trial court’s refusal of defendant’s requested

charge because it was substantially same as charge given by court).

                Here, as the State correctly notes, the Self-Defense Burden of Proof section of the

charge included an instruction stating, “The defendant is not required to prove self-defense. Rather,

the [S]tate must prove, beyond a reasonable doubt, that self-defense does not apply to the

defendant’s conduct.” This tracks the burden-of-proof instruction for a claim of self-defense as set

forth in the Texas Criminal Pattern Jury Charges. See Texas Criminal Pattern Jury Charges:

Criminal Defenses CPJC 32.2; see also Tex. Penal Code § 2.03(d) (“If the issue of the existence of

a defense is submitted to the jury, the court shall charge that a reasonable doubt on the issue requires

that the defendant be acquitted.”) During the charge conference below, Preston acknowledged that



                                                  26
an appropriate instruction was already in the charge, and the court determined that the requested

instruction was unnecessary:


       [Defense counsel]: Now, it also cannot be ignored that in other sections of the
                          charge the appropriate burdens are discussed, and I believe that
                          to be appropriate; however, if—I’d like to be consistent
                          throughout this charge, and, as such, I’m asking the judge
                          to—the Court to what I would call remedy this section of the
                          proposed jury charge. That’s my request, Judge.

       ....

       THE COURT:            All right. I’m going to—from my review of the proposed
                             instructions, it appears to be very clear that the State has the
                             burden of disproving self-defense beyond a reasonable doubt
                             and I don’t believe that the proposed language is necessary. The
                             language that is included is simply part of the form language
                             that we use in all of the cases. Obviously, counsel for the
                             defense is able to point out the other portions of the instructions
                             that deal with self-defense and the burden being on the State to
                             disprove self-defense beyond a reasonable doubt, so I’m not
                             going to change the language of these instructions to include
                             the proposed language that you’ve read into the record.

       [Defense counsel]: Thank you, Judge.


Preston’s requested instruction—stating that she could be found not guilty if the State failed to

prove, beyond a reasonable doubt, that her claim of self-defense did not apply—is substantially the

same as the instruction given by the court explaining that it was the State’s burden to disprove,

beyond a reasonable doubt, Preston’s claim of self-defense. Accordingly, we conclude that no abuse

of discretion and no harm is shown by the denial of Preston’s requested additional instruction. See

Wesbrook, 29 S.W.3d at 122; Stevens, 671 S.W.2d at 522. We overrule Preston’s fourth issue.




                                                 27
Issue Five: No abuse of discretion in admission of blood-spatter testimony

                In her fifth issue, Preston complains of the admission of blood-spatter testimony from

Ranger Bobo. Specifically, she complains that the officer provided speculative testimony by stating

that a blood smear on the window was “most likely caused” by a foam mattress top.

                At the outset, we note that it is unclear whether Preston preserved this issue for

appellate review. To preserve error for appellate review, a party must make a timely and specific

objection at the earliest possible opportunity and obtain an adverse ruling from the trial court, and the

complaint on appeal must correspond to the objection made at trial. Yazdchi v. State, 428 S.W.3d
831, 844 (Tex. Crim. App. 2014); see Tex. R. App. P. 33.1(a). A party may object to expert opinion

on at least three specific grounds: (1) qualification, (2) reliability, and (3) relevance. Shaw v. State,

329 S.W.3d 645, 655 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d); see Crider v. State,

No. 11-16-00302-CR, 2018 Tex. App. LEXIS 2285, at *15 (Tex. App.—Eastland Mar. 30, 2018,

no pet.) (mem. op., not designated for publication). Qualification, reliability, and relevance raise

distinct questions and issues, and a party’s objection based on one of these grounds does not preserve

error as to another. Shaw, 329 S.W.3d at 655; see Vela v. State, 209 S.W.3d 128, 131 (Tex. Crim.

App. 2006) (noting that witness’s qualifications as expert are distinct from reliability and relevance

and should be evaluated independently); see also Crider, 2018 Tex. App. LEXIS 2285, at *15

(concluding that defendant failed to preserve her complaint about reliability of experts’ opinions).

Preston made none of these objections below.

                At trial, outside the jury’s presence, counsel and the court discussed Ranger Bobo’s

opinion about the blood smear on a window in Preston’s bedroom:



                                                   28
THE COURT:             Back on the record. And at this point then Ms. Preston is
                       present in the courtroom. Counsel is present. State is present.
                       And I believe that the question was asked based on your
                       training and experience what you believe the cause of the
                       pattern of the blood on the window shown in the State’s
                       Exhibit . . . 149, what the cause was. And counsel for the
                       defense asked to approach [the bench] . . . and instead of
                       taking the witness on voir dire, instead asked what the answer
                       to that question would be. So if you’re asked that question,
                       what is your answer going to be?

[Ranger Bobo]:         Well my answer is going to be obviously a movement through
                       deposited blood on there. And when you talk about the object
                       and the object specifically it’s most probably—

[Court reporter interrupts briefly because of difficulty hearing the witness.]

                       Okay. Obviously there’s movement through blood. That’s
                       clear and apparent. Deposited blood that was prior—
                       previously there. When talking about the object of what
                       moves through there it appears like a pattern transfer or a
                       swipe most likely caused from the foam mattress atop—the
                       mattress that was removed from the scene.

[Defense counsel]:     All right. I don’t have any objection to that, except for the last
                       part about assuming that it’s the foam mattress. That would be
                       my objection.

THE COURT:             Okay. Well, your objection is overruled then. You can cross-
                       examine the witness about his response, but based on the
                       evidence that’s been admitted at this time, along with the
                       photos that show the foam mattress topper, or whatever we’re
                       calling it, it clearly shows blood on the top of that mattress.
                       That’s a—based on training and experience that’s a
                       reasonable . . . plausible . . . explanation, but, clearly, you
                       have an opportunity to cross-examine the witness as to what
                       the basis for that belief is going to be.

[Defense counsel]:     All right.




                                          29
Defense counsel’s statement that he had no objection—“except for the last part about assuming that

it’s the foam mattress. That’s my objection”—was no objection at all. Ranger Bobo never stated

that he was “assuming” anything. We are not persuaded that Preston preserved her appellate

complaint as to the admission of speculative testimony. See Tex. R. App. P. 33.1; Yazdchi,
428 S.W.3d at 844 (concluding that complaint on appeal must correspond to objection made at trial).

               Even if Preston had preserved her complaint, we cannot agree that Ranger Bobo’s

testimony about the cause of the blood smear on the window should have been excluded as

speculation. Relying on Carter v. Steere Tank Lines, Inc., Preston contends that Ranger Bobo “was

not present when the blood was deposited,” and “he was not in a position to observe what happened,

thus his testimony was inadmissible speculation.” See 835 S.W.2d 176 (Tex. App.—Amarillo 1992,

writ denied). In Carter, appellants challenged a take-nothing judgment in their wrongful death

lawsuit arising from a traffic accident. Id. at 177. A harmless error discussed in the appeal was the

trial court’s admission of deposition testimony from a witness, who was 500 or 600 feet away from

the accident scene, concerning the absence of obstructions that would have prevented the driver of

a vehicle from seeing the truck that he hit. Id. at 183–85 (noting that it was unclear whether witness

was in position to observe what driver had observed and that objection to speculation should have

been sustained). Carter lends no support to Preston’s view that a Texas Ranger’s testimony about

blood spatter—such as the cause of blood smeared on a window at a crime scene—is speculative

unless he was present when the blood was deposited and watched it happen.

               Next, Preston complains that the trial court found Ranger’s Bobo’s explanation about

the blood smear “plausible,” which in her estimation meant the testimony was “in the realm of mere



                                                 30
theorizing, guessing, and speculation.” She contends that her “self-defense account” of events,

which “allowed an inference that the smear was caused by Hernandez’s fall” after their physical

struggle—was undermined by Ranger Bobo’s opinion that Hernandez was struck while lying down

motionless in bed.7 We review the trial court’s admission of expert testimony under an abuse of

discretion standard, reversing the ruling only if the decision is outside the zone of reasonable

disagreement. Blasdell v. State, 470 S.W.3d 59, 62 (Tex. Crim. App. 2015). Here, Preston contends

only that Officer Bobo’s testimony was “speculative” under Texas Rule of Evidence 703.

               Under the Texas Rules of Evidence, expert testimony is admissible when the trial

court is satisfied that: (1) the expert is qualified by knowledge, skill, experience, training, or

education; (2) the subject of the testimony is appropriate for expert testimony; and (3) the testimony

will assist the trier of fact in deciding the case. Tex. R. Evid. 702; Alvarado v. State, 912 S.W.2d
199, 215–16 (Tex. Crim. App. 1995); see De Leon v. State, No. 04-04-00883-CR, 2006 Tex. App.

LEXIS 813, at *6 (Tex. App.—San Antonio Feb. 1, 2006, pet. ref’d) (mem. op., not designated for

publication). The special knowledge qualifying a witness to give an expert opinion may be derived

from specialized education, practical experience, a study of technical works, or a varying combination

of these things. Tex. R. Evid. 702; Wyatt v. State, 23 S.W.3d 18, 27 (Tex. Crim. App. 2000).




       7
         We note that Preston’s son Griffin provided the jury with essentially the same information
contradicting his mother’s claim of self-defense when he testified—without objection—that she told
him Hernandez was asleep in bed when she hit him on the head with a rock and killed him. See
Mack v. State, 928 S.W.2d 219, 225 (Tex. App.—Austin 1996, pet. ref’d) (no reversible error
presented if other evidence at trial is admitted without objection proving same fact or facts that
allegedly inadmissible evidence sought to prove).

                                                 31
               Rule 702 allows “a witness qualified as an expert by knowledge, skill, experience,

training, or education” to give opinion testimony based on “scientific, technical, or other specialized

knowledge.” Tex. R. Evid. 702. Rule 703 specifies the bases on which an expert may base his

testimony—stating that an expert may base an opinion on facts or data in the case that the expert has

been made aware of, reviewed, or personally observed—and that the facts or data need not be

admissible for the opinion to be admitted if experts in the particular field would reasonably rely on

those kinds of facts or data. Tex. R. Evid. 703. An expert’s opinion must be more than “subjective

belief or unsupported speculation,” but it need not reach the level of “known to a certainty” to be

admissible. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590 (1993); see also Hernandez v.

State, No. 03-04-00356-CR, 2006 Tex. App. LEXIS 722, at *8–9 (Tex. App.—Austin Jan. 26, 2006,

pet. ref’d) (mem. op., not designated for publication). “Generally, blood spatter experts inspect the

physical evidence to determine the injuries suffered and their location with respect to the other

physical evidence.” Ex parte Mowbray, 943 S.W.2d 461, 462 (Tex. Crim. App. 1996).

               Preston contends that Ranger Bobo’s testimony was “mere theorizing, guessing, and

speculation,” but the trial record supports a conclusion that it was based on the evidence in the case

that he had been made aware of, reviewed, or personally observed. See Tex. R. Evid. 703. After

summarizing his qualifications8—including a crime-scene-investigator certification held by only 67




       8
           Preston made no challenge to Ranger Bobo’s qualifications. See Vela v. State, 209 S.W.3d
128, 131 (Tex. Crim. App. 2006) (noting that witness’s qualifications as expert are distinct from
reliability and relevance issues and should be evaluated independently); see also Crider v. State,
No. 11-16-00302-CR, 2018 Tex. App. LEXIS 2285, at *15 (Tex. App.—Eastland Mar. 30, 2018,
no pet.) (mem. op., not designated for publication) (concluding that defendant failed to preserve her
complaint about reliability of experts’ opinions).

                                                  32
people in Texas and his completion of 80 hours of blood-spatter training between the Texas Ranger

service and the National Forensic Academy—Ranger Bobo directed the jury’s attention to

photographs admitted into evidence. The photographs showed the blood-stained window next to a

bed in the master bedroom where Hernandez’s body was found. Portions of the window were

marked with numbered cards showing the locations of blood evidence.

               Using the photographs, Ranger Bobo identified specific characteristics of the blood

on the window that informed his opinion about how the blood was deposited. He testified that the

window location marked with card 19 was a “pattern transfer” showing that “blood is being moved,”

“being swiped after it’s been deposited.” He noted that the blood was reddish brown, looked “a little

bit hazy,” and had “some striations in it indicating movement.” He explained that the blood smear

provided “directionality” that was not supported by someone falling down and inward toward the

window—as Preston theorized—because “it’s going in the opposite direction.” He also explained

that the blood smear became thinner as the source of the blood got farther away. Officer Bobo

contrasted the blood smear at card 19 with the blood drip located at card 18, which was affected by

“the downward pull of gravity.”

               Further, Ranger Bobo testified that the blood spatter on the window indicated where

Hernandez was when Preston struck him. Ranger Bobo stated that if Hernandez had been seated on

the bed, standing on the bed, or standing beside the bed when he was struck and bled, his body would

have shielded the blood from going backward, and the blood spatter would have been unable to reach

the “target” wall and window. This would have resulted in a blood-spatter “void”—not “a direct

outline of somebody,” but “an apparent absence of blood in a certain area because of that, because



                                                 33
of an intermediary target or person.” Given the blood’s location “kind of equally . . . across the

window,” Ranger Bobo testified that he could deduce Hernandez’s location when was struck. He

concluded that Hernandez was lying down on his back in the bed when Preston hit him.

               Based on the blood-spatter information, Ranger Bobo opined that the most likely and

probable source of the blood smear on the window was the foam mattress topper that was on the bed:


       [Prosecutor:]      All right. Now, I had asked you—right before the court took a
                          15-minute recess I asked you what—if you had an opinion based
                          on your experience and training as to what that—and forgive me
                          if I’m not using the same terminology as you—what that smear
                          was caused by, and you said you did you have an opinion on what
                          you thought it was. And would you go ahead and express that to
                          the ladies and gentlemen of the jury?

       [Ranger Bobo:] My opinion on what this is would be a pattern transfer. Basically
                      blood—blood is being moved. It’s being swiped after it’s been
                      deposited. And the object—is that what we’re talking about?

       [Prosecutor:]      Yes.

       [Ranger Bobo:] The object specifically, as far as probability and most likely, and
                      from a million other things, is going to be the foam mattress that
                      was—that was situated atop this mattress when this event
                      unfolded.


               We conclude that the district court could have reasonably determined that Ranger

Bobo’s expert testimony—which the court found was based on his training and experience—was not

“mere theorizing, guessing, and speculation,” that blood-spatter analysis was an appropriate subject

of expert testimony, and that his testimony would provide the jury with specialized knowledge that

would assist them in understanding the evidence or in determining a fact in issue. See Tex. R. Evid.

702; Alvarado, 912 S.W.2d at 215–16; see also De Leon, 2006 Tex. App. LEXIS 813, at *6–7; cf.

                                                34
Maxwell v. State, No. 06-12-00194-CR, 2014 Tex. App. LEXIS 1514, at *5 (Tex. App.—Texarkana

Feb. 12, 2014, no pet.) (mem. op., not designated for publication) (noting detective’s conclusion that

“extreme amount of force [was] applied to something with blood” given “mostly high velocity”

blood spattered around headboard of bed at crime scene); Holmes v. State, 135 S.W.3d 178, 197

(Tex. App.—Waco 2004, no pet.) (Vance, J., concurring) (concluding that trial court did not err in

admitting detective’s testimony on blood-spatter analysis, including his opinion that “blood found

on walls and a sofa probably got there from a wound gushing blood” or was deposited “when the

body thrashed around, [and] the blood flew to the walls and sofa”). Accordingly, the trial court did

not abuse its discretion by admitting Ranger Bobo’s testimony about blood spatter. We overrule

Preston’s fifth issue.


Issues Six and Seven: No abuse of discretion in admission of two autopsy photographs

                In her sixth and seventh issues, Preston contends that the district court abused its

discretion by admitting Exhibits 132 and 133, two of the nine 8 x10 color photographs that were

authenticated by the medical examiner and that depict Hernandez’s head, face, and unclothed upper

body. Preston contends that the photographs were cumulative and that they were more prejudicial

than probative under Texas Rule of Evidence 403.

                Rule 403 requires that a photograph have some probative value and that its probative

value not be substantially outweighed by a danger of unfair prejudice. Tex. R. Evid. 403; Williams

v. State, 301 S.W.3d 675, 690 (Tex. Crim. App. 2009). Rule 403 favors admission of relevant

evidence and carries a presumption that relevant evidence will be more probative than prejudicial.

Shuffield v. State, 189 S.W.3d 782, 787 (Tex. Crim. App. 2006). A court may consider various

                                                 35
factors in determining whether the probative value of photographic evidence is outweighed by its

prejudicial effect, including the number of exhibits offered, their gruesomeness, their detail, their

size, whether they are in color or black-and-white, whether they are close-up, whether the body

depicted is clothed or naked, the availability of other means of proof, and other circumstances unique

to the individual case. Williams, 301 S.W.3d at 690. Admissibility of photographs is within the

sound discretion of the trial judge, and we will not disturb the trial court’s decision unless it falls

outside the zone of reasonable disagreement. Young v. State, 283 S.W.3d 854, 874–75 (Tex. Crim.

App. 2009). Autopsy photographs are generally admissible unless they depict mutilation of the

victim caused by the autopsy itself. Rojas v. State, 986 S.W.2d 241, 249 (Tex. Crim. App. 1998);

Santellan v. State, 939 S.W.2d 155, 172 (Tex. Crim. App. 1997).

               Here, the complained-of photographs did not depict mutilation of Hernandez caused

by the autopsy itself. Further, both photographs helped to explain and support witness testimony,

and they were not cumulative as they showed different angles and perspectives of the injuries that

Preston inflicted on Hernandez. Dr. Chundru, the medical examiner who conducted Hernandez’s

autopsy, testified that Exhibit 133 provided a comprehensive view of Hernandez’s entire face and

his injury. Dr. Chundru noted that Hernandez’s bloated appearance, as depicted in this photo, was

a sign of the body’s decomposition, which was accelerated due to the heat of being burned.

Additionally, Dr. Chundru stated that he examined all of Hernandez’s external body for signs of

assault or struggle, and that he looked for any defensive wounds but found none. Exhibit 132

provided a view of Hernandez’s chest from mid-abdomen up and the burn marks on it—illustrating

Ranger Bobo’s testimony that the burns to Hernandez’s body were “plain and obvious”—which no



                                                  36
other photograph in evidence depicted. Moreover, this photograph does not show any bruise or mark

indicating that Hernandez sustained a kick to the middle of his stomach, as Preston testified she had

done. Even if the photographs were “disturbing,” as Preston contends, the Court of Criminal

Appeals has concluded that a trial court does not abuse its discretion simply by admitting into

evidence a photograph that is gruesome or disagreeable to view. Sonnier v. State, 913 S.W.2d 511,

519 (Tex. Crim. App. 1995) (noting that although photographs of victims’ bodies were gruesome

or “disagreeable to look at,” they depicted “nothing more than the reality of the brutal crime

committed” and “when the power of the visible evidence emanates from nothing more than what the

defendant has himself done we cannot hold that the trial court has abused its discretion merely

because it admitted the evidence”).

               Relying on Erazo v. State, Preston contends that these two photographs “had little

probative value in relation to the offense charged” because it was undisputed that she caused

Hernandez’s death. See 144 S.W.3d 487 (Tex. Crim. App. 2004). However, contrary to Preston’s

contention, Erazo supports the admission of these autopsy photographs. In Erazo, the court held that

an autopsy photograph should have been excluded because it depicted a fetus whose death the

defendant was not on trial for, not the actual victim. Id. at 494. Here, the autopsy photographs were

of Hernandez, the person Preston was on trial for murdering. Further, Erazo noted that the

admission of autopsy photographs in other cases properly “aid[ed] the jury in understanding the

medical examiner’s testimony about the victim’s wounds” and were helpful “because they showed

wounds suffered by the victim (or victims) for whose death the defendants were on trial.” Id.; see

also Theisen v. State, No. 04-13-00637-CR, 2014 Tex. App. LEXIS 11128, at *8–9 (Tex.



                                                 37
App.—San Antonio Oct. 8, 2014, pet. ref’d) (mem. op., not designated for publication) (concluding

that Erazo negated defendant’s argument that autopsy photograph of victim should have been

excluded).

                 Preston failed to show that the district court’s decision to admit these photographs

into evidence was outside the zone of reasonable disagreement, and we conclude that the court

did not abuse its discretion by determining that the probative value of the photographs was not

substantially outweighed by a danger of unfair prejudice. Preston’s sixth and seventh issues

are overruled.


                                          CONCLUSION

                 We affirm the district court’s judgment of conviction.




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Bourland

Affirmed

Filed: July 18, 2018

Do Not Publish




                                                  38